ANDREWS, Presiding Judge,
dissenting.
The Kroger Company was entitled to a directed verdict at trial because there was no evidence to support a reasonable conclusion by the jury: (1) that a Kroger employee was in the immediate area of the “clear liquid” which caused Ms. Schoenhoff to slip and fall and could have easily seen and removed it, or (2) that the “clear liquid” had been on the floor of Kroger’s store for a long enough period of time that it *624should have been discovered and removed by Kroger in the exercise of ordinary care to inspect the store premises to keep it safe. By denying Kroger’s motion for a directed verdict on this basis, the trial court erroneously allowed the jury to speculate or guess that Kroger had constructive knowledge of the liquid on the floor prior to the slip and fall.
Ms. Schoenhoff’s claim at trial was that, in violation of OCGA § 51-3-1, Kroger failed to exercise ordinary care to keep its store premises safe for her as an invited shopper, and that this failure caused her slip and fall.
To recover on a theory of premises liability [under OCGA § 51-3-1], a plaintiff must show injury caused by a hazard on an owner or occupier of land’s premises or approaches that the owner or occupier should have removed in the exercise of ordinary care for the safety of the invited public.
American Multi-Cinema v. Brown, 285 Ga. 442, 444 (679 SE2d 25) (2009). In Robinson v. Kroger Co., 268 Ga. 735, 736-738 (493 SE2d 403) (1997), the Supreme Court reaffirmed that the fundamental basis for imposing liability for breach of the duty set forth in OCGA § 51-3-1 is proof that the premises owner had superior knowledge of the hazard on the premises that caused harm to the invitee. To prove that Kroger had superior knowledge, Ms. Schoenhoff had the burden of proving: (1) that Kroger had actual or constructive knowledge of the liquid which caused the slip and fall, and (2) that, despite exercising ordinary care for her own safety, she lacked knowledge of the liquid due to Kroger’s actions or conditions under its control. American Multi-Cinema, 285 Ga. at 444; Robinson, 268 Ga. 735; Alterman Foods v. Ligon, 246 Ga. 620, 622-623 (272 SE2d 327) (1980). There was evidence sufficient for the jury to find that, despite exercising ordinary care for her own safety, Ms. Schoenhoff lacked knowledge of the liquid on the floor before she slipped and fell due to actions or conditions under Kroger’s control. As the majority points out, because there was no evidence that Kroger had any actual knowledge of the liquid on the floor before the slip and fall, the issue presented is whether Ms. Schoenhoff produced evidence at trial sufficient for the jury to find that, prior to the slip and fall, Kroger had constructive knowledge of the liquid on the floor. A plaintiff in a slip and fall case can prove that the premises owner had constructive knowledge of a hazard on the floor by showing: (1) that an employee of the defendant was in the immediate area of the hazard and could have easily seen the hazard and removed it prior to the slip and fall; or (2) that the hazard had been on the floor for a sufficient length of *625time that it would have been discovered and removed if the premises owner had exercised ordinary care to inspect the premises. Alterman Foods, 246 Ga. at 622-623; Kroger Co. v. Brooks, 231 Ga.App. 650, 654 (500 SE2d 391) (1998); Banks v. Colonial Stores, 117 Ga. App. 581, 584-585 (161 SE2d 366) (1968); Haskins v. Piggly Wiggly Southern, 230 Ga. App. 350, 352 (496 SE2d 471) (1998).
There was no evidence sufficient for the jury to find that a Kroger employee was in the area and could have easily seen and removed the hazard. Evidence showed that Ms. Schoenhoff slipped and fell near the floral department when she stepped in a puddle of “clear liquid” which she did not see on the floor prior to her fall. Ms. Schoenhoff explained that she did not see the clear liquid as she approached it because it blended with the white floor. There was also evidence that, about 25 feet away from where Ms. Schoenhoff fell, a Kroger employee was assisting shoppers at the store’s self-checkout scanners, and that there were no obstructions between the scanner area and the floral department. “Showing that an employee was merely working in the immediate area of a foreign substance is not enough; the employee must have been in a position to have easily seen the substance and removed it.” Matthews v. The Varsity, Inc., 248 Ga. App. 512, 513 (546 SE2d 878) (2001) (citation and punctuation omitted). We held as a matter of law in Matthews that, “Inasmuch as the purported hazard was not readily visible to Matthews, she did not establish that The Varsity’s employee who was 12 to 15 feet away could have easily seen and removed it.” Id. (citation and punctuation omitted). Similarly, in Haskins, 230 Ga. App. at 351-352, because Haskins conceded that the water which caused her to slip and fall was difficult to discern, we found as a matter of law that she failed to establish that a Piggly Wiggly employee in the immediate area could have easily seen and removed it. Id. at 351-352.
Constructive knowledge can only be inferred where there is evidence that an employee [of the defendant] was in the immediate vicinity of the dangerous condition and could have easily discovered and removed the hazard. The fact that [the plaintiff] admitted that the alleged dangerous substance was not visible precludes finding that the [defendant’s] employee could have easily noticed and corrected it.
Hardee’s Food Systems v. Green, 232 Ga.App. 864, 866-867 (502 SE2d 738) (1998). Because Ms. Schoenhoff admitted that the clear liquid in which she slipped and fell was not visible against the white floor as she approached it, as a matter of law, there was no reasonable basis for the jury to find that Kroger had constructive knowledge on the *626basis that its employee, working 25 feet away from the liquid, could have easily seen and removed it prior to the slip and fall. The trial court erred by denying Kroger’s motion for a directed verdict on this issue.
There was also no evidence sufficient for the jury to find that Kroger had constructive knowledge of the hazard on the basis that the liquid had been on the floor long enough so that Kroger should have discovered and removed it prior to the slip and fall in the exercise of ordinary care to inspect the premises. Although there was evidence that Kroger had in place procedures under which it normally inspected the premises for hazards every 30 minutes, there was also evidence from which the jury could have found that, on the day of the slip and fall, Kroger failed to exercise ordinary care to inspect the premises. Where a slip and fall plaintiff’s claim under OCGA § 51-3-1 is based on proving that the premises owner had constructive knowledge of a hazard on this basis, the plaintiff must produce evidence showing how long the hazard existed on the premises prior to the slip and fall..
To sustain plaintiff’s cause of action in the failure to inspect case it is necessary that she prove a period of time the dangerous condition has been allowed to exist. Without such proof, it would not be possible to determine whether the defendant had been afforded a reasonable time within which to inspect and remove the hazard. Banks[, 117 Ga. App. 581]. Winn-Dixie Stores, Inc. v. Hardy, [138 Ga. App. 342, 345 (226 SE2d 142) (1976)].
Brooks, 231 Ga. App. at 654 (1) (b) (punctuation omitted). Similarly, the Supreme Court has held:
[Although] the proprietor maybe liable if he fails to exercise reasonable care in inspecting and keeping the premises in safe condition[,] [t]o sustain a cause of action in [this] type case the plaintiff must show that the foreign substance was on the floor for a length of time sufficient for knowledge of it to be imputed to the defendant. The length of time which must exist to show that the defendant had an opportunity to discover the defect will vary with the circumstances of each case[,] the nature of the business, size of the store, the number of customers, the nature of the dangerous condition and the store’s location.
*627Alterman Foods, 246 Ga. at 622-623 (citations and punctuation omitted).
Kroger had no burden at trial to produce evidence to demonstrate its lack of constructive knowledge of the liquid on the floor.5 Rather, Ms. Schoenhoff had the burden at trial to prove that Kroger had constructive (imputed) knowledge of the liquid. In the absence of any evidence as to how long the liquid had been on the floor, the jury in this case was left to speculate whether the liquid had been on the floor for a few minutes or for hours prior to the slip and fall. If the liquid had been on the floor for only a few minutes or less prior to the slip and fall, no jury could reasonably find that Kroger was afforded enough time to exercise ordinary care to inspect and remove the hazard prior to the slip and fall. It follows that, without any evidence as to how long the liquid had been on the floor prior to the slip and fall, there was no reasonable basis for the jury to find that Kroger had constructive knowledge of the liquid because it had been there long enough for Kroger to exercise ordinary care under OCGA § 51-3-1 to discover and remove it prior to the slip and fall. The trial court erred by allowing the jury to speculate or guess whether the liquid had been on the floor so long that Kroger had constructive knowledge. Compton v. Huddle House, 284 Ga. App. 367, 369 (644 SE2d 182) (2007); Dildine v. Town & Country Truck Sales, 259 Ga. App. 732, 734 (577 SE2d 882) (2003) (jury reliance on speculation or guesswork is an improper basis for imposing liability).
The record shows that Kroger moved for a directed verdict on the basis that there was no evidence in the case proving how long the liquid had been on the floor prior to the slip and fall. The majority concludes that the trial court correctly denied the motion because there was evidence from which the jury could have reasonably inferred that the liquid had been on the floor for a long enough period *628of time that Kroger had constructive knowledge of it prior to the slip and fall. Ms. Schoenhoff testified that she slipped and fell near a floral display case when she stepped in a puddle of “clear liquid” on the floor. She testified that she never determined what the liquid was but confirmed that it was not just droplets of liquid but a puddle. The majority points to the fact that one former Kroger employee testified that she had occasionally seen water on the floor of the floral department. And another Kroger employee agreed it could be anticipated that water would drip on the floor when shoppers took flowers out of vases in the floral department. But there was no evidence of any prior slip and fall on water or any other substance in or around the floral department. In fact, Ms. Schoenhoff testified that she had shopped in the Kroger store every two weeks for a couple of years prior to her slip and fall, and that, during that time, she had never before encountered water on the floor in or near the floral department. Although there was evidence from which the jury could have reasonably inferred that water had occasionally dripped on the floor in or possibly near the floral department, there was no evidence from which the jury could have reasonably inferred how long the puddle of “clear liquid” in this case had been on the floor before the slip and fall.
When a party relies on inferences from circumstantial evidence to prove a point, “not only must those inferences tend in some proximate degree to establish the conclusion sought, but must also render less probable all inconsistent conclusions.” Morton v. Horace Mann Ins. Co., 282 Ga. App. 734, 736 (639 SE2d 352) (2006) (citation and punctuation omitted). “An inference cannot be based upon evidence which is too uncertain or speculative or which raises merely a conjecture or possibility.” Niles v. Bd. of Regents of the Univ. System of Ga., 222 Ga. App. 59, 61 (473 SE2d 173) (1996) (citation and punctuation omitted).
However willing we are to commit to the jury the solution of every question of fact, yet in the very nature of things, when the determination of the issue rests not on direct proof, but on circumstances, there exists a point where the inferences to be drawn can not, as a matter of law, be sufficient to support a verdict.
Allen Kane’s Major Dodge v. Barnes, 243 Ga. 776, 779 (257 SE2d 186) (1979) (citation, punctuation and footnote omitted). That point was reached in this case. To reach its verdict on the evidence presented, the jury was required to guess or speculate how long the liquid had been on the floor. There was no direct proof, and no circumstances, *629from which the jury could have reasonably found how long the liquid was on the floor prior to the slip and fall.
Decided November 12, 2013
Gray, Rust, St. Amand, Moffett & Brieske, Matthew G. Moffett, Jennifer M. Guerra, for appellant.
Bondurant, Mixson& Elmore, NaveenRamachandrappa, Michael L. Neff, Darryl D. Adams, Andrew H. Speaker, for appellees.
Because there was no evidence produced at trial sufficient to prove that Kroger had superior constructive knowledge of the hazard, the trial court erred by denying Kroger’s motion for a directed verdict. I respectfully dissent.

 Citing to Straughter v. J. H. Harvey Co., 232 Ga. App. 29, 30 (500 SE2d 353) (1998), Ms. Schoenhoff contends that, because Kroger failed to produce evidence at trial that it established and followed reasonable inspection procedures at the time of the incident, she had no burden at trial to show how long the liquid had been on the floor to prove that Kroger had constructive knowledge. Straughter adopted this rule in the context of summary judgment on the rationale that it was necessary to heed the Supreme Court’s admonition in Robinson, supra, to “lighten the load” on plaintiffs. Straughter, 232 Ga. App. at 32. Straughter held that, because the defendant failed to produce .evidence “that defendant followed a reasonable inspection and cleaning procedure, defendant can be charged with constructive knowledge even if plaintiff cannot show how long the substance had been on the floor.” Id. at 31. For reasons I have previously stated (see Straughter, 232 Ga. App. 29 (Andrews, C. J., dissenting); J. H. Harvey Co. v. Reddick, 240 Ga. App. 466 (522 SE2d 749) (1999) (Andrews, P. J., dissenting)) Straughter erroneously adopted this rule. In any event, the rule is limited to summary judgment and has no application at trial where the burden of proof as to constructive knowledge remains on the plaintiff, and the defendant has no burden to prove lack of constructive knowledge.